In an action to reform a certificate of continuance of a surety bond, and a surety bond, and to recover thereon as reformed, order denying, conditionally, appellant’s motion to dismiss the complaint for failure to prosecute the action, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, without costs. There was a delay of approximately three years, and younger issues have been tried. There is no meritorious showing that the delay was not unreasonable. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.